UNITED STATES TRADEMARK COLLATERAL ASSIGNMENT
AND SECURITY AGREEMENT
EMERGING VISION, INC. and 1725758 ONTARIO INC. d/b/a THE OPTICAL GROUP




This UNITED STATES TRADEMARK SECURITY AGREEMENT (this “Agreement”) is made as of
March 31, 2010, by EMERGING VISION, INC., a New York corporation (“EV”), and
1725758 ONTARIO INC. d/b/a THE OPTICAL GROUP, a corporation formed in Ontario,
Canada (“TOG” and EV and TOG are sometimes collectively referred to as the
“Assignor”), each having an address at 520 Eighth Avenue, 23rd Floor, New York,
New York  10018, to and in favor of MANUFACTURERS AND TRADERS TRUST COMPANY, a
banking association, having an office at One M&T Plaza, Buffalo, New York  14240
(the “Secured Party”).


RECITALS


A. Pursuant to a certain Revolving Line of Credit and Secured Term Loan Note and
Agreement, dated August 7, 2007 (the “Note Agreement”), the Secured Party agreed
to make certain financial accommodations to EV, in the aggregate amount of up to
$6,000,000, which Note Agreement has been modified contemporaneously herewith in
the reduced aggregate amount of $5,251,921.13, evidenced by a Non-Revolving Line
of Credit Loan Note in the amount of $4,251,921.13 and a Term Loan Note in the
amount of $1,000,000.00 (collectively the “New Note Agreements”), subject to,
among other conditions, EV’s execution and delivery of this Agreement to Secured
Party.


B.        1725758 ONTARIO INC. d/b/a THE OPTICAL GROUP (“TOG”) guarantied all
obligations of EV to the Secured Party pursuant to a Continuing Guaranty dated
as of August 7, 2007 (the “Guaranty”) which Guaranty was secured by, among other
things, a security interest in all assets of TOG, evidenced by a General
Security Agreement dated as of August 7, 2007.


C.           EV has agreed to secure its obligations under the New Note
Agreements by, among other things, executing and delivering this Agreement to
Secured Party.


D.           TOG has agreed to secure its obligations under the Guaranty by,
among other things, executing and delivering this Agreement to Secured Party.


Accordingly, EV, TOG and the Secured Party hereby agree as follows:


1.           Definitions


Terms used herein that are defined in the New Note Agreements shall have the
meanings assigned to them therein, unless otherwise defined herein.  References
to this “Agreement” shall mean this United States Trademark Collateral Agreement
and Security Agreement, including all amendments, modifications and supplements
and any exhibits or schedules to any of the foregoing, and shall refer to this
Agreement as the same may be in effect at the time such reference becomes
operative.
1

--------------------------------------------------------------------------------

2.           Grant of Interest


2.1           Trademarks and Licenses.  Each of EV and TOG hereby grants,
bargains, mortgages, pledges, creates in favor of, and conveys to the Secured
Party, as security for the prompt payment of all of EV’s obligations to Secured
Party under the New Note Agreements and TOG’s obligations to Secured Party under
the Guaranty (the “Obligations”) in full when due, a security interest in the
entire right, title and interest of EV and TOG, in and to all of its now owned,
existing or filed, or hereafter required, arising or filed:


(a)           (i) trademarks, other marks, trademark registrations, trade names
and trademark applications, including, without limitation, those listed on
Schedule A hereto; (ii) all renewals of any of the foregoing, (iii) all damages
or payments for past due or future
infringements of any of the foregoing, (iv) the right to sue for past, present
and future infringements of any of the foregoing, and (v) all rights
corresponding to any of the foregoing throughout the world (all, collectively,
the “Trademarks”); and


(b)           to the extent assignable without causing a default thereunder,
licenses and license agreements with any other Person under or with respect to
any of the Trademarks (all licenses and license agreements, including, but not
limited to, franchise agreements, assigned to the Secured Party pursuant hereto
hereinafter collectively called the “Licenses”).


2.2           Restrictions on Future Agreements.  ASSIGNOR agrees that until the
Obligations shall have been paid and performed in full, and except as otherwise
permitted under the New Note Agreements, ASSIGNOR will not, without the Secured
Party’s prior written consent, enter into any agreement, including, without
limitation, any license agreement, that grants to any Person other than the
Secured Party rights to or interests in any Trademarks  and is inconsistent with
ASSIGNOR’s obligations under this Agreement; provided, however, that, prior to
the occurrence of a default (after any required notice and the expiration of any
applicable cure and/or grace provision provided for therein), under and as that
term is defined in the New Note Agreements (an “Event of Default”), ASSIGNOR
may, without consent of, or notice to, the Secured Party, grant licenses to use
any of ASSIGNOR’s Trademarks or Licenses in the ordinary course of ASSIGNOR’s
business (including, but not limited to, the right to enter into Franchise
Agreements, License Agreements and Management Agreements), and to grant, to
others, the right and license to use one or more of the Trademarks.  ASSIGNOR
further agrees  that, except as otherwise expressly permitted by the New Note
Agreements and/or this Agreement, it will not take any action, or permit any
action to be taken by any affiliate of ASSIGNOR or other Person subject to
ASSIGNOR’s control, including, without limitation, licensees, or fail to take
any action, that would adversely affect, in any material respect, the validity
or enforcement of the rights granted to the Secured Party under this Agreement,
taken as a whole.
 
2

--------------------------------------------------------------------------------

 


2.3           New Trademarks.  ASSIGNOR represents and warrants that, except as
otherwise set forth on Schedule A:  (i) the Trademarks listed in Schedule A
hereto are owned by ASSIGNOR; and (ii) the Trademarks constitute all of the
Trademarks registered in the name of ASSIGNOR in United States.  If, during the
term of this Agreement, ASSIGNOR shall (i) obtain any new Trademarks or rights
thereto, or (ii) become entitled to the benefit of any new Trademark, ASSIGNOR
shall give to the Secured Party prompt written notice thereof and shall enter
into a supplement to this Agreement incorporating herein such new Trademarks.


2.4           Royalties and Terms.  ASSIGNOR agrees that upon the occurrence and
continuance of an Event of Default under the New Note Agreements, the Secured
Party (or any designee of the Secured Party) may, subject to applicable law and
to any then-existing Licenses granted by ASSIGNOR of any such Trademarks, use
any or all of the Trademarks or Licenses worldwide without any liability to
ASSIGNOR for royalties or other related charges.  The term of the right to use
granted in this Section 2.4 shall extend until the earlier of (i) the expiration
of all rights under each of the respective Trademarks or Licenses securing the
New Note Agreements; (ii) the payment and performance in full of the Obligations
and the New Note Agreements; or (iii) any other release of the security interest
granted hereunder, as otherwise required by the terms of this Agreement and/or
the New Note Agreements.


2.5           Release.  Upon the payment and performance in full of the
Obligations, or as otherwise may be required under the New Note Agreements or
this Agreement, the Secured Party shall execute and deliver to ASSIGNOR, at
ASSIGNOR’s request, such releases, satisfactions, deeds, assignments and other
instruments as may be necessary to relinquish any of the Secured Party’s rights
in such of the Trademarks or Licenses as shall not have been previously sold or
disposed of, by the Secured Party, pursuant to the terms of this Agreement.


2.6           Duties of ASSIGNOR.  Until the Obligations shall have been paid
and performed in full, or until the security interest is released, as otherwise
required hereunder, ASSIGNOR shall (i) prosecute diligently any patent
application and any trademark application pending as of the date hereof, and
(ii) preserve and maintain all rights in the Trademarks.  Any expenses incurred
in connection with such application shall be borne by ASSIGNOR.  ASSIGNOR shall
not abandon any Trademark or License or the right to file any Trademark
application unless ASSIGNOR, in its reasonable discretion, determines that to
take such action in a particular instance would be in the best commercial
interest of ASSIGNOR.


2.7           Secured Party’s Right to Sue.  If an Event of Default shall have
occurred and be continuing, the Secured Party shall have the right, but shall in
no way be obligated, to bring suit on behalf of ASSIGNOR to enforce any of the
Trademarks or Licenses in the event ASSIGNOR declines to bring such suit and, if
the Secured Party shall commence any such suit, ASSIGNOR shall, at the request
of the Secured Party, do any and all lawful acts and execute any and all proper
documents required by the Secured Party in aid of such enforcement and ASSIGNOR
shall promptly pay, or reimburse and indemnify the Secured Party upon demand,
for all out-of-pocket costs and expenses (including, without limitation,
reasonable attorney’s fees) incurred by the Secured Party in the exercise of its
rights under this Section 2.7.
 
3

--------------------------------------------------------------------------------

 
3.  
         Filings and Consents



ASSIGNOR shall deliver to the Secured Party, upon the execution and delivery of
this Agreement, in form and substance reasonably satisfactory to the Secured
Party, such instruments and documents as shall be necessary, in the reasonable
opinion of the Secured Party, to perfect the interests granted by ASSIGNOR to
the Secured Party hereby (other than with respect to trademarks, trademark
registrations, trade names and trademark applications governed by the laws of
any jurisdiction other than the United States or any political subdivision
thereof), including, without limitation, filings with the United States Patent
and Trademark Office.


4.           Covenants


ASSIGNOR agrees that so long as any of the Obligations are outstanding, or until
the Secured Party is otherwise required to terminate its security interest
hereunder, and except as may otherwise be provided in the New Note Agreements,
or in this Agreement, unless the Secured Party agrees otherwise in writing: (a)
it will, at its sole cost and expense, forever warrant and defend the Trademarks
and Licenses from any and all claims and demands of any other Person; (b) it
will not grant, create or permit to exist any Lien on, or security interest in,
any of the Trademarks or Licenses in favor of any other Person; and (c) it will
not enter into any agreement that is inconsistent with ASSIGNOR’s obligations
under this Agreement.


5.           Default


5.1  
Remedies.



(a)           Upon the occurrence and during the continuance of an Event of
Default, the Secured Party, in its discretion, may, upon not less than five (5)
business days notice:


(i)           collect, receive, appropriate and realize upon the Trademarks and
Licenses, or any part thereof;


(ii)           to the extent not prohibited by law, enter,  with our without
process of law and without breach of the peace, any premises where the
Trademarks and/or Licenses or the books and records of ASSIGNOR related thereto
are or may be located, and without charge or liability to the Secured Party
therefor seize and remove the Trademarks and Licenses (and copies for ASSIGNOR’s
books and records in any way relating to the Trademarks and Licenses) from said
premises and/or remain upon such premises and use the same (together with said
books and records) for the purpose of collecting, preparing and disposing of the
Trademarks and Licenses; or


(iii)           sell or otherwise dispose, including, without limitation, the
granting of licenses, of any of the Trademarks and/or Licenses at public or
private sale for cash or credit in accordance with applicable law.


(b)           Upon the occurrence and during the continuance of an Event of
Default, the Secured Party, in its discretion, may exercise any one or more of
the rights and remedies accruing to a secured party under the UCC as adopted in
the relevant state or states and any other applicable law upon default of a
debtor (other than those providing for any of the rights set forth in Section
5.1(a) above).  ASSIGNOR recognizes that in the event ASSIGNOR fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
no remedy of law will provide adequate relief to the Secured Party, and ASSIGNOR
agrees that the Secured Party shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
4

--------------------------------------------------------------------------------

 
(c)           Any notice required to be given by the Secured Party of a sale,
lease, other disposition of the Trademarks and/or Licenses or any other intended
action by the Secured Party, delivered by telex, facsimile transmission or
overnight mail courier service, postage prepaid and duly addressed to ASSIGNOR
at its address set forth in Section 6.5 hereof, not less than ten (10) Business
Days prior to such proposed action, shall constitute commercially reasonable and
fair notice thereof to ASSIGNOR.


(d)           The Secured Party shall have the right at any time, in its
discretion, without notice thereof to ASSIGNOR, to take control, in any manner,
of any item of payment for or proceeds of any of the Trademarks or Licenses of
ASSIGNOR.


(e)           The Secured Party may, if the Secured Party deems it reasonable,
postpone or adjourn any sale of the Trademarks and/or Licenses, or any part
thereof, from time to time, by an announcement at the time and place of sale or
by announcement at the time and place of such postponed or adjourned sale,
without being required to give a new notice of sale.


(f)           All cash proceeds received by the Secured Party in respect of any
sale of, collection from, or other realization upon all or any part of the
Trademarks and Licenses of ASSIGNOR may, in the discretion of the Secured Party,
be held by the Secured Party as collateral for, and/or then or at any time
thereafter applied (after payment of any amounts payable to the Secured Party as
reimbursement for costs and expenses, including, without limitation, reasonable
attorneys’ fees incurred by it in connection with the sale of the Trademarks
and/or Licenses), in whole or in part, by the Secured Party to the payment of
all the Obligations.  Any surplus of such cash or cash proceeds held by the
Secured Party and remaining after payment in full of all amounts due under the
New Note Agreements, shall be paid over to ASSIGNOR, subject to the rights of
any holder of a subordinate lien on the Trademarks and Licenses of which the
Secured Party has actual notice.


5.2           Waiver by ASSIGNOR.  Except as otherwise provided for in this
Agreement and/or the New Note Agreements, and to the extent permitted under
applicable law, ASSIGNOR waives (i) all rights to notice and a hearing prior to
the Secured Party’s taking possession or control of, or to the Secured Party’s
replevy, attachment or levy upon, any of the Trademarks and/or Licenses or any
bond or security that might be required by any court prior to allowing the
Secured Party to exercise any of the Secured Party’s taking possession or
control of, or to the Secured Party’s exercise of any of the Secured Party’s
remedies hereunder, and (ii) the benefit of all valuation, appraisal and
exemption laws.
5

--------------------------------------------------------------------------------

 
5.3           Cumulative Remedies.  All of the Secured Party’s rights and
remedies with respect to the Trademarks and Licenses, whether established hereby
or by the New Note Agreements, any other agreements by law, shall be cumulative
and may be exercised singularly or concurrently.


6.           Miscellaneous


6.1           Waivers.  No course of detailing between ASSIGNOR and the Secured
Party, nor any failure to exercise, nor any delay in exercising, on the part of
the Secured Party, any right, power or privilege under this Agreement or the New
Note Agreements, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or thereunder
preclude any other or future exercise thereof or the exercise of any other
right, power or privilege.


6.2           Severability.  The provisions of this Agreement are severable, and
if any clause or provision shall be held invalid and unenforceable, in whole or
in part, in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision or part thereof in such jurisdiction, and
shall not, in any manner, affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.


6.3           Modification.  This Agreement cannot be altered, amended or
modified in any way, except by a writing signed by the parties hereto.
6.4           Binding Effect; Benefits.  This Agreement shall be binding upon
ASSIGNOR and its successors and assigns and shall inure to the benefit of the
Secured Party and its respective successors and assigns.


6.5           Notices.  All notices and other communications hereunder shall be
made at the address, in the manner and with the effect provided, in the New Note
Agreements.


6.6           Headings.  The Section titles and headings in this Agreement are
and shall be without substantive meaning or context of any kind whatsoever and
are for conveniences of reference only.


6.7           Execution in Counterparts.  This Agreement may be executed in  one
or more counterparts, each of which shall be deemed an original and all of
which, when taken together, shall constitute one and the same instrument.


6.8           Governing Law; Jurisdiction.  THIS AGREEMENT AND THE LEGAL
REGULATIONS BETWEEN THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.  THE PARTIES HERETO
CONSENT THAT ANY LEGAL OR EQUITY PROCEEDING BROUGHT IN CONNECTION WITH OR
ARISING OUT OF ANY MATTER RELATING TO THIS AGREEMENT, AS WELL AS ANY DOCUMENT OR
INSTRUMENT EXECUTED AND/OR TO BE EXECUTED IN CONNECTION WITH THE CONSUMMATION OF
THE TRANSACTION SET FORTH HEREIN, SHALL BE INSTITUTED ONLY IN A FEDERAL OR STATE
COURT OF NEW YORK; AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY CONSENTS TO
AND SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, AND
WAIVES ANY OBJECTION HE/SHE/IT MAY HAVE TO EITHER THE JURISDICTION  OR VENUE OF
SUCH COURTS.


 
[BALANCE OF THIS PAGE INTENTIONALLY BLANK]
 
6
IN WITNESS WHEREOF, ASSIGNOR and SECURED PARTY have each caused this Agreement
to be duly executed by its authorized officer on the day and year first above
written.


ASSIGNOR:


EMERGING VISION, INC.




By: /s/ Glenn
Spina                                                                
      Glenn Spina
      Its President & Chief Executive Officer




1725758 ONTARIO INC. d/b/a THE OPTICAL GROUP




By: /s/ Glenn
Spina                                                                
      Glenn Spina
      Its President & Chief Executive Officer
 
7

--------------------------------------------------------------------------------

SECURED PARTY:


MANUFACTURERS AND TRADERS TRUST COMPANY
 
By:  /s/ Tamra Postiglione      
Name:  Tamra Postiglione
Title: Vice President
 
     
8

--------------------------------------------------------------------------------

SCHEDULE A
TO TRADEMARK AGREEMENT
 
 NAME 
 
 OWNER: 
 
 APPLICATION NO.:
 
 REGISTRATION NO./DATE:
 
 Insight Managed Vision Care
(Word)
 
 Emerging Vision, Inc.
 
 
77795843
 
 
Pending
 
 
 Insight Managed Vision Care
(Logo)
 
Emerging Vision, Inc.
 
 
7795848 
 
 
Pending
 
 
 Sterling Optical
 
 Emerging Vision, Inc.
 
77785213
 
Pending
 
 Sterling Optical Express
 
Emerging Vision, Inc.
 
77866956
 
Pending
 
 Eyeglass Design
(Logo)
 
The Optical Group
 
 
77755264
 
 
Pending
 
 
 The Optical Group Design
 
 The Optical Group
 
77755317
 
Pending
 

9                                                        